TWE.L%ITORNEYGENERAL
                    OF TEZXAS
                  AUSTIN,     TEXAS   78711


                          June 22, 1977


Honorable Bob Armstrong               Opinion No. H- 1017
General Land Office
Austin, Texas 78701                   Re: Whether the School
                                      Land Board may trade for
                                      land pursuant to article
                                      5421c-13 V.T.C.S., and
                                      retain leasing rights.

Dear Mr. Armstrong:

     You have requested our opinion regarding the authority
of the School Land Board to retain leasing rights in lands
traded pursuant to article 5421c-13, V.T.C.S. That statute
provides, in section l(a):

          The School Land Board in conjunction with
          the General Land Office is authorized to
          trade fee and lesser interests in Public
          Free School Fund Lands for fee and lesser
          interests in lands not dedicated to the
          Public Free School Fund upon a decision
          by the School Land Board and the Commis-
          sioner of the General Land Office that
          such trade or trades are in the best public
          interest of the People of Texas. Such trade
          or trades may be made either for the purpose
          of aggregating sufficient acreage of con-
          tiguous lands to create a manageable unit:
          for acquiring lands having unique biological,
          geological, cultural, or recreational value:
          or to create a buffer zone for the enhance-
          ment of already existing public land, facil-
          ities, or amenities. Such trades shall be
          on an appraised value basis (such appraisal
          to be made by appraisers of the General Land
          Office and concurred in by the School Land
          Board, and such appraisal shall be conclu-
          sive proof of the value of the land). The
          trades shall be for land of at least equal
          value. The State of Texas shall retain the
          subsurface mineral rights to oil and gas
          wherever practical and in all events when




                                 p. 4197
Honorable Bob Armstrong - page 2    (H-1017)

          there is oil and gas production within fifty
          (50) miles of such State land. Such trades
          shall be by a deed to be signed jointly by
          the Commissioner of the General Land Office
          and the Governor. Failure of the Governor
          to sign such a deed constitutes his veto
          of the proposed trade, and the proposed
          trade shall not be made.

You ask whether the statute's directive that the state "retain
subsurface mineral rights to oil and gas" includes a reserva-
tion of leasing rights.

      Article 5367, et seq., V.T.C.S., the so-called "Relin-
quishment Act," enacted     1919, conveys to the surface owner
of all public free school lands as an agent of the state "an
undivided fifteen-sixteenths of all oil and gas which has been
undeveloped and the value of the same" on all such lands.
Greene v. Robison, 8 S.W.Zd 655 (Tex. 1928). Its purpose was
"to connect the surface owner more closely and less unprofitably
with the development of the minerals." Norman v. Giles, 219
S.W.Zd 678, 681 (Tex. 1949). The surface owner is authorized
to sell or lease the oil and gas found thereon. V.T.C.S. art.
5368.

     Article 5421c-13, Section 4, however, which was enacted
in 1973, provides that "la111 other laws or parts of laws
in conflict with this Act are repealed to the extent of the
conflict."  In our opinion, when the circumstances of article
5421c-13 are applicable, that statute, by requiring the state's
retention of subsurface mineral rights, must be deemed to pre-
vail over the Relinquishment Act in the event of any conflict.
Accordingly, it is our opinion that the reservation to the
State of Texas of subsurface mineral rights in lands traded
pursuant to article 5421c-13 includes a reservation of leasing
rights.

                          SUMMARY

          Article 5421c-13, V.T.C.S., prevails over
          conflicting provisions of the Relinquishment
          Act, article 5367, et seq., V.T.C.S., and
          as a result, the reservation to the State




                          P. 4198
Honorable Bob Armstrong - page    3   (H-1017)


            of Texas of subsurface mineral rights to
            oil and gas traded pursuant to article
            5421c-13 includes a reservation of leasing
            rights.

                                 Very truly yours,




                                 Attorney General of Texas

APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee




                            p. 4199